DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2022.
Applicant's election with traverse of Group I invention with combination of Species A1, B1. C1 and D1 in the above reply is acknowledged.  The traversal is on the ground(s) that search and examination of all claims would place no undue burden on the examiner.  This is not found persuasive because, as explained in the previous office action, the inventions of Group I and Group II are distinct; they have acquired a separate status in the art as shown by their different classification; the search required for Group I is not required for Group II; and, the species are independent or distinct because of the patentably distinctive characteristics readily apparent in the corresponding figures identified in the previous office action. 
Although only a few of classes/subclasses were given in the previous office action, they are only the exemplary ones. Along with required key word search, a thorough search would be required in substantially different sets of large amount of classes/subclasses for the different species in the Group-I and Group-II inventions. Thus, search and examination of all of the claims with all the species and/or with all of the Group I and Group II inventions would impose a substantially undue burden upon the examiner.
The requirement is still deemed proper and is therefore made FINAL. 
Nevertheless, applicant is reassured that, upon the allowance of any of the elected claim(s) readable on the elected species, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of the allowed claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, insofar as being supported by the elected species, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the subject matters of: the word line passes through the at least two vertical members of the channel structure. But, it fails to clarify: what is/are the definite positional relationship(s) between the word line and the two vertical members of the channel structure; and/or whether it is definitely the word line that penetrates through the two vertical members of the channel structure, or it is definitely the two vertical members of the channel structure that penetrate the world line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,698,272; of record) in view of Wang (US 9,698,261); or, in the alternative, over Wang in view of Ikeda.
Ikeda discloses a semiconductor structure (particularly see Figs. 3, 5A, 6A and/or 15), comprising: a substrate (11);
a cell capacitor (such as Cij in Fig. 6A) disposed over the substrate; a channel structure (such as 15 or 15-CP), disposed over the cell capacitor, 
a lining material (16), surrounding the channel structure;
a word line (G; or, WLi), enclosing the channel structure; and
a bit line (BLj), disposed over the channel structure.
Although Ikeda does not more expressly disclose that the channel structure can include a split channel structure that has two vertical channels, it is well known in the art that such split channel structure can be commonly and desirably formed for achieving a transistor with desired good performance and cell area density, as readily evidenced in the prior art such as Wang (particularly see Figs. 1 and/or 2), wherein the channel structure comprises:  a horizontal member (104; Si) and at least two separated vertical members (108; or, 108a/108b) extending from the horizontal member; a lining material (116 and/or 208), surrounding the at least two vertical members; a word line (106 and/or 210), enclosing the at least two vertical members; and first and second oxides (206 and 212).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known split channel structure, such as that of Wang, into the semiconductor structure of Ikeda, so that a semiconductor device with desired good device performance and/or good cell area density would be obtained.
Or, in the alternative, it would also have been obvious to one of the ordinary skill in the art at the time the invention was made to make the art-well-known capacitor-based memory structure, such as that of Ikeda, into the split-channel transistor structure of Wang, so that a desired DRAM memory device structure would be obtained.


Regarding claim 3, in addition to what have been discussed above, it is further noted that it is well known in the art that silicon oxide is art well known material for forming a gate dielectric layer with desired material property and/or material choice. And, it is further noted that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E are cited as being related to memory device structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898